DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 1/15/2021 is entered and considered for this Office Action.

Response to Arguments
Applicant's arguments filed 1/15/2021 have been fully considered but they are not entirely persuasive.
Applicant argues by way of amendment that the Kohler does not teach first and second sub-arrays as particularly claimed.
Notwithstanding aforementioned amendments and accompanying arguments, the claims are nonetheless not allowable in view of the Lee1 and Eberle2, both cited in the previous Office Action (see Non-Final Rejection dated 10/16/2020), in combination with Kohler. See rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 7, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohler et al., US 2014/0005521 A1 (hereinafter “Kohler”) in view of Eberle, US 6,049,958 (hereinafter “Eberle”) and Lee et al., US 2007/0073135 A1 (hereinafter “Lee”).
Regarding claim 1, Kohler teaches an intraluminal ultrasound device (e.g., catheter 304, Fig. 3; catheter 800, Fig. 8; catheter 900, Fig. 9; catheter 1000, Fig. 10; catheter 1100, Fig. 11; catheter 1206, Fig. 12), comprising:
a flexible elongate member (the shafts of the aforementioned catheters) configured to be positioned within a body lumen of a patient (e.g., see Fig. 9 which illustrates the catheter positioned in a body lumen; “The CMUT catheter can also be used for HIFU ablation of tissue anywhere within the bile ducts, or gastrointestinal, vascular or pulmonary system. The CMUT can be inserted and navigated in these systems (insertion probably needs to be percutaneous for the vascular system, and bile ducts), for example by being inserted into a vein and then the flexible transducer probe can be mechanically steered towards the target tissue. The CMUT can for example be used for intracardiac or transesophagal EP ablation for treatment of arrhythmia. This advantage is enabled by the small size of the CMUT catheter.” ¶ [0062]), the flexible elongate member including a distal portion (e.g., the portion of the catheter shown in shown in Figs. 7-9; distal portion 1004, Figs. 10-11; the inserted portion of catheter 1206 in Fig. 12) and a longitudinal axis (an imaginary axis through the center of the catheter along its length; e.g., the axis along which cable 814 is show in Fig. 8); and
a transducer array (e.g., array 404, Fig. 4; arrays 704, 702, Fig. 7; arrays 802, Fig. 8) disposed at the distal portion of the flexible elongate member and circumferentially positioned around the longitudinal axis of the flexible elongate member (e.g., see Figs. 7 and 8 which appear to show the arrays disposed circumferentially around the longitudinal axis; “In another embodiment at least some of the at least one array of capacitive micromachined ultrasound transducers form a ring around the shaft. Worded alternatively, at least some of the capacitive micromachined ultrasound transducers form a path or circuit surrounding the length extension. This enables the catheter to heat a target zone or ring surrounding the catheter. This may be used to simultaneously heat in a 360 degree ring around the catheter, it may also enable the catheter to be inserted into a subject and then to selectively decide in which direction to heat.” ¶ [0078]), wherein the transducer array comprises a plurality of micromachined ultrasound transducers (MUTs) (capacitive micromachined ultrasound transducers (CMUTs), ¶ [0006], [0008], [0131], [0133]),
wherein the transducer array is configured to obtain ultrasound imaging data of the body lumen in response to a first electrical signal applied to each of the MUTs in the transducer array (¶ [0029], [0062]; “Some capacitive micromachined ultrasound transducers could be driven at a first frequency for performing the sonication and other ultrasound transducers could be driven at a second frequency for performing imaging. In this way the imaging and the heating or sonication of the target zone could be performed simultaneously. In other embodiments the imaging and the heating of the target zone are performed by alternating the two. This embodiment is particularly advantageous because ultrasound imaging may be used for measuring the effectiveness of the heating of the target zone and may also be used for an input to an algorithm for controlling where the catheter heats”, ¶ [0076]), and
wherein the transducer array is configured to apply an ultrasound therapy within the body lumen in response to a second electrical signal applied to each of the MUTs in the transducer array (¶ [0029], [0062]; “Some capacitive micromachined ultrasound transducers could be driven at a first frequency for performing the sonication and other ultrasound transducers could be driven at a second frequency for performing imaging. In this way the imaging and the heating or sonication of the target zone could be performed simultaneously. In other embodiments the imaging and the heating of the target zone are performed by alternating the two. This embodiment is particularly advantageous because ultrasound imaging may be used for measuring the effectiveness of the heating of the target zone and may also be used for an input to an algorithm for controlling where the catheter heats”, ¶ [0076]).
Kohler further teaches that the plurality of MUTs are arranged into a plurality of subarrays interconnected by a plurality of flexible substrates (“For example, the CMUT array(s) may be disposed on a flexible material, i.e. on a flexible substrate. In another example, a flexible element can be provided between two CMUT arrays” ¶ [0020]); but does not teach that the sub-arrays that are inter-connected by a plurality of flexible circuits, let alone that the electrical signals are applied via the plurality of flexible circuits.
Eberle teaches a transducer array comprising a plurality of ultrasound transducer arrange into a plurality of subarrays (see annotated figure below) interconnected by a plurality of flexible circuits (conductor lines of metallic circuitry as shown in Fig. 1a; metallic transducer signal lines 34, Figs. 5/5a and 6) and via integrated circuits (6).

The conductor lines of metallic circuitry are flexible and thus read on flex circuits (col. 5, lines 25-38). Electrical signals are applied each of the transducers in the transducer array via the plurality of flexible circuits (implied since the conductor lines are characterized as “transducer signal lines” as discussed above).
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kohler such that the plurality of subarrays are interconnected by a plurality of flexible circuits, and such that the electrical signals3 are applied to each of the MUTs in the sub-arrays via the plurality of flexible circuits, as taught by Eberle; and the ordinarily skilled artisan would have been motivated to make this modification in order to provide for adequate electrical conduction while maintaining adequate flexibility/resiliency so that the flex circuits do not break.

the transducer array is configured to obtain ultrasound imaging data of the body lumen in response to a first electrical signal applied to each of the MUTs in the transducer array via the plurality of flexible circuits, and
the transducer array is configured to apply an ultrasound therapy within the body lumen in response to a second electrical signal applied to each of the MUTs in the transducer array via the plurality of flexible circuits,
the modified Kohler invention at this point still does not teach splitting the imaging and the therapy configurations amongst first and second sub-arrays of the transducer array; i.e., does not teach:
a first sub-array of the transducer array configured to obtain ultrasound imaging data of the body lumen in response to a first electrical signal applied to each of the MUTs in the first sub-array, and
a second sub-array of the transducer array configured to apply an ultrasound therapy within the body lumen in response to a second electrical signals applied to each of the MUTs in second sub-array.
On the other hand, Lee teaches a transducer array (common array 94, Fig. 10) comprising:
a first sub-array (imaging array 78, Fig. 10) configured to obtain ultrasound imaging data of the body lumen in response to a first electrical signal applied each of the transducers in the first-subarray (implied since the first sub-array is characterized as an “imaging array” ¶ [0070]
a second sub-array (ablation array 76, Fig. 10) of the transducer array configured to apply an ultrasound therapy within the body lumen in response to a second electrical signals applied to each of the transducers in second sub-array (implied since the second sub-array is characterized as an “ablation array” ¶ [0070]).
First and second electrical signals applied to first and second sub-arrays respectively is implied from the fact that the imaging array and the ablation array operate at different operating frequencies (or ranges thereof), whether overlapping or not (¶ [0022]-[0023]; Figs. 7 and 8). For example, a first operating frequency or range thereof of the imaging array 78 implies electrical signals of a corresponding frequency or range thereof applied to the imaging array (i.e., first electrical signals having a first frequency or range thereof applied to the imaging array); likewise, a second operating frequency or range thereof of the ablation array implies electrical signals of a corresponding frequency or range thereof applied to the ablation array (i.e., second electrical signals having a second frequency or range thereof applied to the ablation array).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Kohler such that such that the transducer array comprises a first sub-array configured to obtain ultrasound imaging data of the body lumen in response to a first electrical signal applied each of the transducers in the first-subarray applied to each of the MUTs in the first-subarray via the plurality of flexible circuits, and a second sub-array of the transducer array configured to apply an ultrasound therapy within the body lumen in response to a second electrical signals applied to each of the transducers in second sub-array applied i.e., splitting the imaging and therapy/ablation configurations of a transducer array into separate sub-arrays as taught by Lee) to a known device ready for improvement (i.e., the transducer array of the modified Kohler invention that is configured for both imaging and therapy) to yield predictable results (e.g., allowing for the first and second sub-array to be designed differently). The ordinarily skilled artisan would have been motivated to make this modification in order to for example optimize the transducer (e.g., physical dimensions thereof) for both imaging and therapy by designing the first sub-array with physical dimensions that are optimal for imaging while designing the second sub-array with physical dimensions that are optimal for therapy opposed to a compromise design.

Regarding claims 2 and 14, Kohler modified by the teachings of Eberle and Lee teaches the invention of claim 1 but does not teach that the MUTs of the first sub-array are configured to operate at a first frequency range in response to the first electrical signal and that the MUTs of the second sub-array are configured to operate at a second frequency range different from and non-overlapping with the first frequency range in response to the second electrical signal.
Lee teaches that the transducers of the first sub-array are configured to operate at a first frequency range in response to the first electrical signal and that the transducers of the second sub-array are configured to operate at a second frequency range different from and non-overlapping with the first frequency range in response to the second electrical signal as discussed above (¶ [0022]; Fig. 7).
i.e., different, non-overlapping frequency ranges for imaging and therapy as taught by Lee) to a known device ready for improvement (i.e., the first and second sub-arrays of the modified Kohler inventions discussed above) to yield predictable results (e.g., allowing for different frequency ranges first and second sub-arrays). The ordinarily skilled artisan would have been motivated to make this modification in order to use a frequency range appropriate/optimized for imaging (e.g., an imaging frequency) when imaging with the imaging sub-array and use a frequency range appropriate/optimized for therapy (therapy frequency) when applying therapy with the therapy sub-array opposed to a comprise frequency range.

Regarding claim 4, Kohler modified by the teachings of Eberle and Lee teaches the invention of claim 1 as discussed above. Kohler further teaches a control circuit (integrated circuit 1102, Fig. 11) in communication with the transducer array, the control circuit being configured to generate the first electrical signal and the second electrical signal (“In another embodiment the at least one integrated circuit comprises circuitry for performing ultrasound imaging using the at least one array of capacitive micromachined ultrasound transducers while heating the target zone”, ¶ [0076]; “In this embodiment the individual arrays 1008 are connected to an integrated circuit 1102 instead of being connected directly to the connector 1012. The integrated circuit 1102 is connected to the connector 1012 by data bus 1010' which functions as supplying both power and a data connection. Via the data bus 1010' the integrated circuit 1102 receives instructions for how to drive the individual arrays 1008. […] Depending upon the embodiment the arrays 1008 and the integrated circuit 1102 can be used for ablation and/or for performing diagnostic ultrasound. In some embodiments some of the arrays 1008 may be used for performing ablation and some may be used for performing diagnostic ultrasound at the same time.” ¶ [0136]).

Regarding claim 7, Kohler modified by the teachings of Eberle and Lee teaches the invention of claim 4 as discussed above. Kohler further teaches that the plurality of MUTs comprises a plurality of CMUTs as discussed above regarding claim 1 (¶ [0006], [0008], [0131], [0133]).

Regarding claim 16, the claim recites a system for treating a target site within a body lumen of a patient comprising:
an intraluminal device that appears to be identical to that of claim 1 as currently presented; and
a processing system configure to:
control the acquisition of ultrasound imaging data and the application of ultrasound therapy with the intraluminal ultrasound device, and
generate images of the body lumen comprising the target site.

Further, Kohler teaches a processing system (integrated circuit) configured to control the acquisition of ultrasound imaging data and the application of ultrasound therapy with the intraluminal ultrasound device, and generate images of the body lumen comprising the target site (¶ [0075]-[0076]).

Regarding claim 17, Kohler modified by the teachings of Eberle and Lee teaches the invention of claim 16 as discussed above. Kohler further teaches that the processing system is configured to control the intraluminal ultrasound device for alternating ultrasound imaging with application of ultrasound therapy (“In other embodiments the imaging and the heating of the target zone are performed by alternating the two” ¶ [0076]), thereby implying that the processing system is configured to apply the first and second electrical signals to alternate ultrasound imaging with application of ultrasound therapy since the first and second electrical signals are for ultrasound imaging and therapy respectively.

Regarding claim 18, Kohler modified by the teachings of Eberle and Lee teaches the invention of claim 16 as discussed above. Kohler further teaches that the processing system is configured to control the intraluminal ultrasound device for simultaneous imaging and application of ultrasound therapy (“In this way the imaging and the heating or sonication of the target zone could be performed simultaneously” ¶ [0076]), thereby implying that the processing system is configured to apply the first and second electrical .

Claims 5, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kohler in view of Eberle and Lee as applied to claims 1, 4, and 7 above, and further in view of Rothberg et al., US 2017/0360397 A1 (hereinafter “Rothberg”).
Regarding claim 5, Kohler modified by the teachings of Eberle and Lee teaches the invention of claim 4 as discussed above; but does not explicitly teach that a voltage of the first electrical signal is different than a voltage of the second electrical signal.
On the other hand, Rothber teaches a voltage of a first electrical signal, such as for imaging, is different than a voltage of a second electrical signal, such as for therapy (¶ [0050]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Kohler such that a voltage of the first electrical signal is different than a voltage of the second electrical signal, as taught by Rothberg; and the ordinarily skilled artisan would have been motivated to make this modification in order to optimize the first electrical signal (i.e., voltage thereof) for imaging and optimize the second electrical signal (i.e., voltage thereof) for therapy.

Regarding claims 8 and 9, Kohler modified by the teachings of Eberle and Lee teaches the invention of claim 7 as discussed above. While Kohler further teaches that 
On the other hand, the aforementioned deficiency is known from Rothberg (¶ [0030]-[0031]).
The ordinarily skilled artisan would have recognized that by controlling the bias voltage, the useful bandwidth of the transducer array can expanded by providing low frequency modes (e.g., non-collapse mode) and high frequency modes (e.g., collapse mode).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kohler such that the bias voltage is adjusted/controlled by the control circuit to switch between collapse and non-collapse modes, as taught by Rothberg; and the ordinarily skilled artisan would have been motivate to make this modification in order to expand the useful bandwidth of the transducer array.

Regarding claim 11, Kohler modified by the teachings of Eberle and Lee teaches the invention of claim 1 as discussed above. Kohler considered applying bias voltages (¶ [0013]-[0015]). In view of the modification discussed above (in view of the teachings of Eberle), the bias voltage (i.e., the DC voltage) of the first and second electric signals would be applied via the flexible circuits since the flexible circuits apply the first and second electric signal as discussed above regarding claim 1. Further, consider the modification discussed above regarding claim 2 (i.e., the first/imaging frequency for the first/imaging sub-array is different than the second/therapy frequency for the 
Rothberg teaches that the operating frequency of CMUTs can be tuned by adjusting the bias voltage received circuits (¶ [0030]-[0031]).
Since the first sub-array operates at a different frequency than that of the second-subarray, combining the teachings of Rothberg with Kohler, Eberle, and Lee would have therefore suggested to the ordinarily skilled artisan that the each of the MUTs in the first sub-array should be configured to receive a first bias voltage and that each of the MUTs in the second sub-array should be configured to receive a second bias voltage different from the first bias voltage in order to optimize or tune the first sub-array to the first frequency range (for imaging; i.e., an imaging frequency range) and optimize or tune the second sub-array to the second frequency range different from the first frequency range (for therapy; i.e., a therapy frequency range which is different than the imaging frequency range).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Kohler such that each of the MUTs in the first sub-array should be configured to receive a first bias voltage and that each of the MUTs in the second sub-array should be configured to receive a second bias voltage different from the first bias voltage, as suggest by the combined teachings as discussed above; and the ordinarily skilled artisan would have been motivated to make this modification in order to optimize or tune the first sub-array .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kohler in view of Eberle and Lee as applied to claim 4 above, and further in view of Angelsen et al., US 2007/0035204 A1 (hereinafter “Angelsen”).
Regarding claim 6, Kohler modified by the teachings of Eberle and Lee teaches the invention of claim 4 as discussed above; but does not teach that the plurality of MUTs comprises a plurality of PMUTs. As discussed above, Kohler teaches CMUTs.
Angelsen teaches PMUTs and CMUTs used interchangeably throughout the whole document for the purposes of ultrasound (e.g., see ¶ [0013], [0054]-[0056]). Since the CMUTs in Kohler are used for the same reason (i.e., ultrasound) the ordinarily skilled artisan could have replaced the CMUTs with PMUTs and would have reasonably expected success in the modification (i.e., the PMUTs successfully used for ultrasound because they are used for ultrasound in Angelsen).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kohler by replacing the CMUTs with PMUTs, as taught by Angelsen, because it would have merely involved a simple substitution of one known element for another (i.e., replacing the CMUTs of Kohler with PMUTs) to obtain predictable results (e.g., a reasonable expectation of success).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kohler in view of Eberle and Lee as applied to claim 1 above, and further in view of Patil et al., US 2016/0199030 A1 (hereinafter “Patil”) and Angelsen.
Regarding claim 10, Kohler discloses the invention of claim 1 as discussed above. The plurality of MUTs of Kohler can arbitrarily be subdivided into a first plurality of MUTs and a second plurality of MUTs.
Patil teaches a first plurality of MUTs (86, Fig. 12b) having a first resonant frequency (88, Fig. 12c) and a second plurality of MUTs (87, Fig. 12b) having a second (different) resonant frequency (89, Fig. 12c). The different resonant frequencies are achieved by having different membrane geometries such as membrane diameters and membrane thicknesses (“The membranes of the CMUTs with different diameters can have various sizes and thickness in order to meet desired frequency sensitivity requirements.” ¶ [0071]). In this sense, Patil can be considered to teach a first plurality of MUTs including a transducer membrane of a first thickness and a second plurality of MUTs including a transducer membrane of a second thickness different from the first thickness.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kohler such that the first plurality of the MUTs includes a transducer membrane of a first thickness and the second plurality of MUTs includes a transducer membrane of a second thickness different from the first thickness, as taught by Patil; and the ordinarily skilled artisan 
However, the modified Kohler invention does not teach that the first and second pluralities of MUTs are PMUTs. As discussed above, Kohler teaches CMUTs.
Angelsen teaches PMUTs and CMUTs used interchangeably throughout the whole document for the purposes of ultrasound (e.g., see ¶ [0013], [0054]-[0056]). Since the CMUTs in Kohler are used for the same reason (i.e., ultrasound) the ordinarily skilled artisan could have replaced the CMUTs with PMUTs and would have reasonably expected success in the modification (i.e., the PMUTs successfully used for ultrasound because they are used for ultrasound in Angelsen).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kohler by replacing the first and second pluralities of CMUTs with first and second pluralities of PMUTs because it would have merely involved a simple substitution of one known element for another (i.e., replacing the CMUTs with PMUTs) to obtain predictable results (e.g., a reasonable expectation of success).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kohler in view of Eberle, Lee, and Rothberg as applied to claim 11 above, and further in view of Huang, US 2007/0287918 A1 (hereinafter “Huang”).
Regarding claim 12, Kohler modified by the teachings of Eberle, Lee, and Rothberg teaches the invention of claim 11 as discussed above; but does not teach that one of the first and second bias voltages is zero volts.
“In some embodiments, an electrode of the cMUT for transmission and an electrode of the cMUT for reception are directly connected to each other to share a common bias level, but least one electrode of the two cMUTs is connected to an independently set bias level to allow the two cMUTs to have different bias voltages. In one embodiment, the cMUT for transmission has a zero bias voltage across its two electrodes, while the cMUT for reception has a nonzero bias voltage across its two electrodes.” ¶ [0014]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Kohler invention such that the first bias voltage is zero volts, as taught by Huang; and the ordinarily skilled artisan would have been motivate to make this modification in order to transmit and receive with difference frequencies or ranges thereof.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kohler in view of Eberle and Lee as applied to claim 1 above, and further in view of Chou et al., US 2015/0366508 A1 (hereinafter “Chou”).
Regarding claim 13, Kohler modified by the teachings of Eberle, Lee, and Rothberg teaches the invention of claim 11 as discussed above. Kohler teaches the MUTs are CMUTs as discussed above; but not teach both CMUTs and PMUTs.
Chou teaches an intraluminal ultrasound device comprising both CMUTs and PMUTs (“In some embodiments, the ultrasound transducers 154 can be configured to record distance information, such as the distance between any device and/or component of the flex-PCB catheter 100 and tissue, such as cardiac wall or other solid tissue. Ultrasound transducers 154 can include a construction comprising: single or multi-element piezoelectric ceramics, piezoelectric micro-machined ultrasound transducers (pMUT), capacitive micro-machined ultrasound transducers (cMUT); piezoelectric polymers, and combinations of these, as examples.” ¶ [0163]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention Kohler such that the MUTs comprise both CMUTs and PMUTs, as taught by Chou, in order to measure the distance between any device and/or component of the catheter and tissue, such as a cardiac wall or other solid tissue.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kohler in view of Eberle and Lee as applied to claim 2 above, and further in view of Shung, “Diagnostic Ultrasound: Imaging and Blood Flow Measurements” 2006 (hereinafter “Shung”).
Regarding claim 15, Kohler modified by the teachings of Eberle and Lee teaches the invention of claim 2 as discussed above. Kohler further teaches that the second frequency range (i.e., therapy frequency) is between 1 kHz and 20 MHz (“The frequencies typically used in transurethral ultrasound are between 5-8.5 MHz, with larger frequencies being used for more shallow targets due to the improved beam quality and efficient energy absorption at these penetration depths” ¶ [0018]); but does 
Shung teaches: “Intravascular ultrasound scanners typically are operated in the frequency range from 20 to 60 MHz depending upon the imaging catheter used” (last sentence of the second ¶ on page 157).
The ordinarily skilled artisan would have recognized that the high frequency used for imaging improves image resolution so that detailed structures such as vessel wall layers are more easily discernable.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention of Kohler such that the first frequency range is between 20 MHz and 60 MHz as taught by Shung; and the ordinarily skilled artisan would have been motivated to make this modification in order to improve image resolution.

Claim 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kohler in view of Eberle and Lee as applied to claim 18 above, and further in view of Sverdlik et al., US 2012/0265227 A1 (hereinafter “Sverdlik”) and Hastings et al., US 2011/0257523 A1 (hereinafter “Hastings”).
Regarding claim 19, Kohler modified in view of the teachings of Eberle and Lee teaches the invention of claim 18 as discussed above. Kohler further teaches administering a pharmacological agent to the target site (“The embodiment of the invention may also be used for non-ablation HIFU, e.g. for extended hyperthermia for localized drug delivery and gene therapy. However, these applications have not yet (at least widely) been reported on for prostate. The invention can be used not only for prostate cancer but also for benign prostate hyperplasia and all other prostate related illnesses that could potentially be treated by thermal ablation, local drug delivery, local gene therapy.” ¶ [0060]; “In another embodiment execution of the instructions further causes the processor to acquire thermal imaging data using the medical imaging system. Thermal imaging data as used herein encompasses medical image data which may be used to measure or infer the temperature of different anatomical regions of a subject. The thermal imaging data may be the same or different from the medical image data. For some medical imaging modalities the thermal imaging data and the medical image data may be identical. In others the medical image data may comprise anatomical data and the thermal imaging data may comprise primarily data useful for constructing a thermal map. Execution of the instructions further causes the processor to reconstruct a thermal map using the thermal imaging data. A thermal map as used herein encompasses location specific temperature or description of temperature. For instance a thermal map may be superimposed on another medical image to indicate the temperature of different anatomical regions. The focus control signals are generated in accordance with the thermal map. That is to say the focus control signals may be generated using the thermal imaging data and/or the medical image data. The focus control signals can therefore be used to take into account internal anatomy of the subject and/or the temperature of different anatomical regions. This for instance may be used to ensure that a certain anatomical region is heated above a certain threshold temperature and is held there for a predetermined amount of time. This may be useful for inducing necrosis of cells or it may also be useful for activating thermally sensitive drugs or contrast agents.” ¶ [0098]).
not disclose that the processing system is configured to administer the pharmacological agent to the target site through a lumen of the intraluminal ultrasound device.
Sverdlik teaches a processing system (controller) configured to administer a pharmacological agent (drug) to a target site through an intraluminal ultrasound device (catheter) (“In an exemplary embodiment of the invention, adjustment is provided by the controller, optionally using the catheter, for example, to deliver an electrical current or a drug to the artery and/or to the heart and/or other tissue, such as tissue near the artery. Alternatively a separate application device is provided. In an exemplary embodiment of the invention, the adjustment is automatic. Alternatively, the adjustment is in response to a manual control. Optionally, the adjustment is semi automatic, with the controller, for example, modifying the adjustment means to maintain a user-indicated result, such as vessel diameter. In an exemplary embodiment of the invention, the treatment is modified (e.g., automatically, by the controller) in realtime to match the modification and/or so it is applied when the blood vessel properties are within a given window (e.g., timed to thickness changes associated with the pulse wave), even if no intentional adjustments is applied.” ¶ [0326]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kohler such that the controller is configured to administer the pharmacological agent to the target site through the intraluminal ultrasound device, as taught by Sverdlik; and the ordinarily skilled artisan would have been motivated to make this modification in order to automate the administration of the pharmacological agent.
lumen of the intraluminal device.
Hastings teaches administering a pharmacological agent (ablation agent) to a target site using an intraluminal device (catheter 101; “The delivery catheter 101 may be configured to deliver a variety of ablation agents via an ablation dispensing arrangement (e.g., lumen and port system, distal tip cavity). The ablation agent may take the form of a pharmacological agent or mixture of agents (e.g., a neurotoxin or venom), a thermal transfer fluid (hot or cold), or radioactive material or seeds (e.g., iodine-125 or palladium-103 for low dosage rate brachytherapy, iridium-192 for high dose rate brachytherapy)”, ¶ [0190]).
In particular, the pharmacological agent may be delivered through a lumen of the intraluminal device (“In some embodiments, the delivery catheter 101 includes a lumen which is fluidly coupled to a distal port and a proximal port of the delivery catheter 101. The proximal port is coupled to an ablation agent source, and the distal port is configured to dispense an ablation agent from the distal tip of the delivery catheter 101.” ¶ [0189]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention of Kohler such that the pharmacological agent is administered through a lumen of the intraluminal device, as taught by Hastings; and the ordinarily skilled artisan would have been motivated to make this modification in order to deliver pharmacological agent to the target site.

claim 20, Kohler modified by the teachings of Eberle and Lee teaches the invention of claim 18 as discussed above. Further, Kohler teaches that the pharmacological agent is administered simultaneously with the application of the ultrasound therapy (implied from “The embodiment of the invention may also be used for non-ablation HIFU, e.g. for extended hyperthermia for localized drug delivery and gene therapy” ¶ [0060], “This may be useful for inducing necrosis of cells or it may also be useful for activating thermally sensitive drugs or contrast agents”, ¶ [0098], because the ordinarily skilled artisan would understand this to mean that the HIFU, which is a focused/targeted source of heat, is used to thermally activate the drugs in order to administer the drugs to a localized area/target; i.e., the thermally sensitive drugs are activated by heat at locations corresponding to where the tissue is specifically being heated by the HIFU, and inactive elsewhere); but does not teach that the processing system is configured to administer the pharmacological agent through a lumen of the intraluminal ultrasound device.
Sverdlik teaches a processing system (controller) configured to administer a pharmacological agent (drug) to a target site through an intraluminal ultrasound device (catheter) (“In an exemplary embodiment of the invention, adjustment is provided by the controller, optionally using the catheter, for example, to deliver an electrical current or a drug to the artery and/or to the heart and/or other tissue, such as tissue near the artery. Alternatively a separate application device is provided. In an exemplary embodiment of the invention, the adjustment is automatic. Alternatively, the adjustment is in response to a manual control. Optionally, the adjustment is semi automatic, with the controller, for example, modifying the adjustment means to maintain a user-indicated result, such as vessel diameter. In an exemplary embodiment of the invention, the treatment is modified (e.g., automatically, by the controller) in realtime to match the modification and/or so it is applied when the blood vessel properties are within a given window (e.g., timed to thickness changes associated with the pulse wave), even if no intentional adjustments is applied.” ¶ [0326]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kohler such that the controller is configured to administer the pharmacological agent to the target site through the intraluminal ultrasound device, as taught by Sverdlik; and the ordinarily skilled artisan would have been motivated to make this modification in order to automate the administration of the pharmacological agent.
The modified Kohler invention does not teach that the pharmacological agent is administered through a lumen of the intraluminal device.
Hastings teaches administering a pharmacological agent (ablation agent) to a target site using an intraluminal device (catheter 101; “The delivery catheter 101 may be configured to deliver a variety of ablation agents via an ablation dispensing arrangement (e.g., lumen and port system, distal tip cavity). The ablation agent may take the form of a pharmacological agent or mixture of agents (e.g., a neurotoxin or venom), a thermal transfer fluid (hot or cold), or radioactive material or seeds (e.g., iodine-125 or palladium-103 for low dosage rate brachytherapy, iridium-192 for high dose rate brachytherapy)”, ¶ [0190]).
In particular, the pharmacological agent may be delivered through a lumen of the intraluminal device (“In some embodiments, the delivery catheter 101 includes a lumen which is fluidly coupled to a distal port and a proximal port of the delivery catheter 101. The proximal port is coupled to an ablation agent source, and the distal port is configured to dispense an ablation agent from the distal tip of the delivery catheter 101.” ¶ [0189]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention of Kohler such that the pharmacological agent is administered through a lumen of the intraluminal device, as taught by Hastings; and the ordinarily skilled artisan would have been motivated to make this modification in order to deliver pharmacological agent to the target site.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kohler in view of Eberle, Lee, Sverdlik, and Hastings as applied to claim 20 above, and further in view of Rafter et al., US 6,740,039 B1 (hereinafter “Rafter”).
Regarding claims 21 and 22, Kohler modified in view of Eberle, Lee, Sverdlik, and Hastings teaches the invention of claim 20 as discussed above. This includes the processing system configured to administer a dose of the pharmacological agent during the application of ultrasound therapy (i.e., simultaneously) as discussed above; but does not teach that that the dose is variable, let alone that the system is configured to vary the dose based on the ultrasound imaging data of the target site.
Rafter teaches using ultrasound energy to administer an pharmacological agent (“The contrast agent containing the therapeutic agent may be delivered to a region of interest in a patient by intravenous injection. The therapeutic agent remains encapsulated within the microbubbles of the contrast agent until it is “activated”. The therapeutic agent is activated by applying to the region of interest ultrasound energy of appropriate power level and frequency to destroy the microbubbles and thereby release the therapeutic agent. The activated therapeutic agent is then available to perform the intended therapeutic function in the region of interest.” col. 4, lines 31-40).
The ultrasound energy is adjusted (thereby adjusting the effective dose of the pharmacological agent) based on the ultrasound imaging data of the target site (“In step 106, parameter data that is indicative of activation of the therapeutic agent is acquired. The parameter data may be indicative of the dose of therapeutic agent and/or the spatial distribution of therapeutic agent in the region of interest. The parameter data may be derived from the parameters of the transmitted ultrasound energy used for activating the therapeutic agent, from the ultrasound energy received by the imaging system from the region of interest, or both. When the parameter data is derived form the ultrasound energy received from the region of interest, it may represent a measurement of microbubble destruction.” col. 5, lines 9-19; “The parameter display is indicative of activation of the therapeutic agent. Optimum delivery of the therapeutic agent requires a specified dose having a specified spatial distribution in the region of interest. The parameter display may indicate that the actual activation parameters differ from desired activation parameters. In step 110, application of ultrasound energy for activation of the therapeutic agent may be adjusted or terminated. For example, the frequency, power level and/or beam pattern of the transmitted ultrasound energy may be adjusted. Alternatively, application of ultrasound energy may be terminated when a desired dose of the therapeutic agent is indicated. The parameter display thus permits interactive control of the activation process. Steps 102-110 shown in FIG. 2 may be repeated until a desired result is achieved. The control of the transmitted ultrasound energy may be manual or automatic. When the control is manual, the operator observes the parameter display and adjusts or terminates the transmitted ultrasound energy to produce a desired result. When the control is automatic, the system controller 32 may base adjustment or termination of the transmitted ultrasound energy on acquired parameter data, such as a measurement of microbubble destruction. For example, control of transmitted ultrasound energy may be based on average or cumulative microbubble destruction in a defined region of interest.” col. 5, lines 37-62). In this sense, Rafter can be considered to teach a processing system configured to administer a variable dose/vary the dose of the pharmacological agent (i.e., vary the effective dose by adjusting the ultrasound energy that activates/administers the pharmacological agent)  based on the ultrasound imaging data of the target site.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention of Kohler such that the processing system is configured to administer a variable dose/vary the dose of the pharmacological agent based on the ultrasound imaging data of the target site, as taught by Rafter; and the ordinarily skilled artisan would have been motivated to make this modification in order to ensure that the target site is administered a proper dosage (i.e., a desired dosage) of the pharmacological agent.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958.  The examiner can normally be reached on Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Lee et al., US 2007/0073135 A1
        2 Eberle, US 6,049,958
        3 In the case of Kohler, the electrical signals applied to the MUTs are the first electrical signals and the second electrical.